FILED
                            NOT FOR PUBLICATION                               NOV 26 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 12-10640

               Plaintiff - Appellee,              D.C. No. 2:12-cr-00327-JAT

  v.
                                                  MEMORANDUM*
JOSE LUIS HERNANDEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Jose Luis Hernandez appeals from the district court’s judgment and

challenges his guilty-plea conviction and 120-month sentence for possession with

intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(ii).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Hernandez’s counsel has

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Hernandez the opportunity to

file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

      Hernandez has waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                     12-10640